Citation Nr: 0414192	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-30 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for dendritic 
keratitis of the right eye, with ptosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to March 
1957.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision in 
which the RO denied a rating in excess of 20 percent for 
dendritic keratitis of the right eye, with ptosis.  The 
veteran filed a notice of disagreement (NOD) in March 2002, 
and a statement of the case (SOC) was issued in August 2003.  
The veteran filed a substantive appeal in September 2003.  

The Board also points out that prior to the January 2004 
certification of this case by the RO to the Board, in April 
2002, the veteran appointed The American Legion as his new 
representative, to replace AMVETS.  The Board recognizes the 
change in representation.  See 38 C.F.R. § 20.1304(a) (2003).

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board finds that additional development of the claim on 
appeal is warranted.  

On VA examination in August 2002, the most recent VA 
examination of record, the veteran's corrected visual acuity 
was hand motion of three feet in the right eye, and 20/60 in 
the left eye.  The Board notes, however, that the examiner's 
finding of visual acuity of hand motion of three feet in the 
right eye, is not adequate to rate the veteran's veteran's 
service-connected dendritic keratitis of the right eye under 
the applicable rating criteria pertaining to loss of visual 
acuity under 38 C.F.R. § 4.84, Diagnostic Code 6001, 6009 
(2003).  An examination must provide sufficient information 
to rate a disability in accordance with the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Board also points out that the veteran's service-
connected dendritic keratitis of the right eye may have 
undergone an increase in severity since the August 2002 VA 
examination.  As indicated in a June 2003 letter and 
accompanying treatment reports from a private physician 
document that, as of May 2003, the veteran's visual acuity 
was count fingers in the right eye and 20/400 in the left 
eye. 

Hence, the Board finds that further VA examination, with 
specific findings responsive to the applicable rating 
criteria, is needed to fully and fairly evaluate the claim on 
appeal.  See 38 U.S.C. § 5103A.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, will result in a denial of 
the claim for increase.  See 38 C.F.R. § 3.655(b) (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.   

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes VA medical records from the VA 
Medical Center (VAMC) in Philadelphia dated from February 
1998 to February 2003.  However, these records do not include 
any report from a Dr. Tolentino, whom the veteran claims 
treated his keratitis at a retina clinic located at the 
Philadelphia VAMC in in November 2001, or any records from 
the VAMC dated since February 2003.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Philadelphia VAMC, 
following the procedures prescribed in 38 C.F.R. § 3.159(c) 
(2003) as regards requesting records from Federal facilities.  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See             
38 U.S.C.A § 5103(b)(1) (West 2002); see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 ____, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the 
Philadelphia VAMC a November 2001 report 
of treatment of the veteran's dendritic 
keratitis of the right eye, with ptosis, 
by Dr. Tolentino, and all other records 
of treatment of the right eye since 
February 2003.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
period).    

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange 
for the veteran to undergo VA medical 
examination by an ophthalmologist for 
evaluation of his dendritic keratitis of 
the right eye, with ptosis.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and in a manner that is responsive 
to the applicable rating criteria.  The 
examiner should specifically render 
findings with respect to the extent to 
which the veteran experiences impairment 
of visual acuity or field loss, pain, 
rest-requirements, or episodic 
incapacity, as well as whether the 
veteran is experiencing active pathology.   

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

6.	To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the issue of a 
rating in excess of 20 percent for 
dendritic keratitis of the right eye, 
with ptosis, in light of all pertinent 
evidence and legal authority.  If the 
veteran fails to report to the scheduled 
opthamalogy examination, the RO should 
apply the current provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.

9.	If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for all 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

